DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.

Regarding Claim 1 (drawn to a non-transitory computer-readable storage medium):                                                 
Current Application
Claim 1:

A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to: 

provide a segment of digital dialog to a dynamic memory network comprising a plurality of memory slots, wherein each memory slot corresponds to a designated dialog state characteristic; 



generate, utilizing the dynamic memory network, a digital dialog state for the segment of digital dialog by: 


determining a value corresponding to a first designated dialog state characteristic for a first memory slot from the plurality of memory slots based on the segment of digital dialog; and 




determining the digital dialog state based on the value of the first memory slot that corresponds to the first designated dialog state characteristic; and 

generate a digital response to the segment of digital dialog based on the digital dialog state.
‘970
Claim 1:

A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: 

provide a segment of digital dialog to a dialog state tracking neural network comprising a dynamic memory network having a plurality of memory slots and a plurality of reset gates, wherein each memory slot of the plurality of memory slots corresponds to a designated dialog state characteristic; 

utilize the dialog state tracking neural network to generate a digital dialog state corresponding to the segment of digital dialog by: 

utilizing a reset gate associated with a first memory slot of the dynamic memory network to generate a value corresponding to a first designated dialog state characteristic for the first memory slot based on the segment of digital dialog, wherein the value replaces a previous value generated for the first memory slot based on a previous segment of digital dialog; and 

generating the digital dialog state based on the value of the first memory slot that corresponds to the first designated dialog state characteristic; and 

generate a digital response to the segment of digital dialog based on the digital dialog state.


Claims 9 and 17 correspond to the system and computer-implemented claims respectively.
It is clear that all the elements of the application claims 1, 9, and 17 are to be found in patent claim 1, as the application claims 1, 9, and 17 fully encompasses patent claim 1.  The difference between the application claims 1, 9, and 17 and the patent claim 1 lies in the fact that the patent claims includes more elements and are thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claims 1, 9, and 17.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim  1, 9, and 17 are anticipated by claim1 of the patent, it is not patentably distinct from claim 1of the patent.
Claim 2 of the current application corresponds to claim 1 of U.S. Patent No. 10,909,970.
Claim 3 of the current application corresponds to claims 2 and 12 of U.S. Patent No. 10,909,970.
Claim 4 of the current application corresponds to claim 5 of U.S. Patent No. 10,909,970.
Claim 5 of the current application corresponds to claim 13 of U.S. Patent No. 10,909,970.
Claim 6 of the current application corresponds to claim 8 of U.S. Patent No. 10,909,970.
Claim 7 of the current application corresponds to claim 10 of U.S. Patent No. 10,909,970.
Claim 8 of the current application corresponds to claim 7 of U.S. Patent No. 10,909,970.
Claim 14 of the current application corresponds to claims 5 and 13 of U.S. Patent No. 10,909,970.
Claim 15 of the current application corresponds to claims 5 and 13 of U.S. Patent No. 10,909,970.
Claim 19 of the current application corresponds to claim 1 of U.S. Patent No. 10,909,970.
Claims 10-13, 16, 18, and 20 of the current application do not correspond to any claims of U.S. Patent No. 10,909,970.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/14/2021, 04/22/2021, and 08/26/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 11,449,744) discloses end-to-end memory networks for contextual language understanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672